Case 1:19-cv-23705-RNS Document 17 Entered on FLSD Docket 10/23/2020 Page 1 of 1




                            United States District Court
                                      for the
                            Southern District of Florida
  Dusty L. Bowman, Plaintiff,            )
                                         )
  v.
                                         ) Civil Action No. 19-23705-Civ-Scola
  Dade Correctional Institution,         )
  Defendant.                             )
                                Order Dismissing Case
         The Court withdraws its reference of this case to United States
  Magistrate Judge Lisette M. Reid. On November 4, 2019, Judge Reid entered a
  report and recommendations, recommending that Bowman’s case be
  dismissed, without prejudice, for his failure to either pay the applicable filing
  fee or file an application to proceed in forma pauperis. (Rep. & Rec, ECF No.
  13.) Judge Reid had already warned Bowman, previously, that if he failed to do
  either, his case would be dismissed. (Mag. J. Order, ECF No. 4.) After Judge
  Reid entered her report, Bowman requested an extension of time to file his
  application to proceed in forma pauperis. (Pl.’s Mot., ECF No. 14.) Judge Reid
  granted the motion, vacating her report and advising Bowman he had until
  December 20, 2019, to either pay the fee or file the application. Bowman has
  done neither and the time to do so has very long since passed.
         A district court may dismiss a case, on its own initiative, if a plaintiff
  abandons its prosecution of the suit. Compare Fed. R. Civ. P. 41(b) with Link v.
  Wabash R. Co., 370 U.S. 626, 630-31 (1962). Courts are vested with this
  inherent power “to manage their own affairs so as to achieve the orderly and
  expeditious disposition of cases” and “to clear their calendars of cases that
  have remained dormant because of the inaction or dilatoriness of the parties
  seeking relief.” Link, 370 U.S. 630–31. The Court finds that Bowman has
  abandoned his prosecution of this matter.
         The Court, therefore, dismisses this case, albeit without prejudice, and
  directs the Clerk of the Court to close the matter. Any pending motions are
  denied as moot.
         Done and Ordered in Miami, Florida, on October 22, 2020.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
